Exhibit 10.3

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
March 2, 2007 by and between Information Intellect, Inc., a Georgia corporation
(the “Company”), and Mark Hulsizer, an employee of the Company (“Employee”).

RECITALS:

WHEREAS, the Company and Employee desire to enter into a written agreement for
the Company’s employment of Employee as an employee, on the terms specified
herein.

NOW, THEREFORE, in consideration of the mutual promises, agreements and mutual
covenants set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending legally to be bound, hereby agree as follows:


1.             EMPLOYMENT.  THE COMPANY HEREBY EMPLOYS EMPLOYEE, AND EMPLOYEE
HEREBY ACCEPTS EMPLOYMENT WITH THE COMPANY, UPON THE TERMS AND SUBJECT TO THE
CONDITIONS SET FORTH IN THIS AGREEMENT.


2.             POSITION AND DUTIES.  EMPLOYEE SHALL BE EMPLOYED AS THE EXECUTIVE
VICE PRESIDENT AND CHIEF OPERATING OFFICER OF THE COMPANY AND SHALL REPORT
DIRECTLY TO THE VICE CHAIRMAN, FOUNDER AND PRESIDENT OF THE COMPANY.  EMPLOYEE
SHALL ALSO SERVE IN SUCH ADDITIONAL CAPACITIES AS MAY BE ASSIGNED TO HIM FROM
TIME TO TIME BY THE BOARD OF DIRECTORS OF COMPANY (THE “BOARD”).  EMPLOYEE SHALL
DEVOTE SUBSTANTIALLY ALL OF HIS BUSINESS TIME, ATTENTION, SKILL AND BEST EFFORTS
TO THE DILIGENT PERFORMANCE OF HIS DUTIES HEREUNDER.


3.             TERM.  THE TERM OF EMPLOYMENT HEREUNDER SHALL COMMENCE AS OF THE
DATE HEREOF (THE “COMMENCEMENT DATE”) AND SHALL CONTINUE FOR THREE (3) YEARS 
SOONER TERMINATED EARLIER IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT
(THE “TERM”).


4.             COMPENSATION.  AS COMPENSATION FOR ALL SERVICES RENDERED BY
EMPLOYEE UNDER THIS AGREEMENT, THE COMPANY SHALL PAY EMPLOYEE COMPENSATION AS
FOLLOWS:


(A)           ANNUAL SALARY.  FOR ALL SERVICES RENDERED BY EMPLOYEE DURING HIS
EMPLOYMENT UNDER THIS AGREEMENT, BEGINNING ON THE COMMENCEMENT DATE, THE COMPANY
SHALL PAY EMPLOYEE AN ANNUAL SALARY AT THE RATE OF $182,560.00, PAYABLE
SEMI-MONTHLY IN ACCORDANCE WITH THE COMPANY’S STANDARD PAYROLL POLICIES, SUBJECT
TO ANNUAL INCREASES (BUT NOT DECREASES) IN THE DISCRETION OF THE BOARD; PROVIDED
THAT SUCH INCREASE SHALL NOT BE LESS THAN, MEASURED ON A PERCENTAGE BASIS THE
CHANGE IN THE NATIONAL CONSUMER PRICE INDEX, ALL URBAN CONSUMER, U.S., CITY
AVERAGE, ALL ITEMS, AS PUBLISHED BY THE BUREAU OF LABOR STATISTICS, U.S.
DEPARTMENT OF LABOR (“CPI-U”) FOR THE CORRESPONDING YEAR.  THE MEASURING DATES
FOR DETERMINING THE PERCENTAGE INCREASE THAT OCCURRED IN THE CPI-U SHALL BE THE
MONTH OF JANUARY FOR THE CURRENT AND PRECEDING YEARS. THE INCREASE SHALL BECOME
EFFECTIVE ON MARCH 1, OF EACH YEAR THROUGHOUT THE TERM.


--------------------------------------------------------------------------------



(B)           TAXES AND WITHHOLDINGS.  ALL TAXES AND GOVERNMENTALLY REQUIRED
WITHHOLDINGS SHALL BE DEDUCTED FROM ANY AMOUNT PAID BY THE COMPANY TO EMPLOYEE
HEREUNDER IN CONFORMITY WITH APPLICABLE LAWS.


(C)           PERFORMANCE BONUSES.  EMPLOYEE SHALL BE ENTITLED TO RECEIVE
PERFORMANCE BONUSES BASED ON PERFORMANCE CRITERIA MUTUALLY AGREED TO BY EMPLOYEE
AND THE BOARD FROM TIME TO TIME. SUCH BONUS PROGRAM SHALL PROVIDE FOR A MINIMUM
OF $100,000.00 IN BONUS COMPENSATION ANNUALLY, WHICH INCLUDES A MINIMUM OF
$20,000.00 ATTRIBUTABLE TO THE COMPANY ACHIEVEMENT OF THE ANNUAL FINANCIAL PLAN,
SUCH BONUS TO BE PAID ANNUALLY; PLUS QUARTERLY BONUS AMOUNTS OF AT LEAST
$20,000.00 PER QUARTER, 75% OF WHICH IS EARNED BASED ON THE COMPANY ACHIEVEMENT
OF PLANNED QUARTERLY GROUP OBJECTIVES AND 25% OF WHICH IS EARNED BASED ON THE
INDIVIDUAL ACHIEVEMENT OF PLANNED INDIVIDUAL OBJECTIVES FOR THE QUARTER.  THE
FIRST QUARTERLY BONUS FOR THE QUARTER ENDING MARCH 31, 2007 IN THE AMOUNT OF
$20,000.00 SHALL BE CONSIDERED EARNED FOR BOTH GROUP AND INDIVIDUAL OBJECTIVES
AND PAYMENT FOR SUCH QUARTERLY BONUS IS GUARANTEED.


(D)           EQUITY BASED COMPENSATION.  THE COMPANY PLANS TO ESTABLISH ONE OR
MORE INCENTIVE STOCK OPTION PLANS (THE “ISO PLANS”) FOR COMPANY DIRECTORS,
COMPANY OFFICERS AND OTHER KEY EMPLOYEES OF THE COMPANY AND WILL USE ITS BEST
EFFORTS TO ESTABLISH THE EFFECTIVENESS OF SUCH ISO PLANS WITHIN 90 DAYS OF THE
COMMENCEMENT DATE (THE “ISO PLAN DATE”). THE ISO PLANS WILL PROVIDE FOR THE
GRANT TO COMPANY DIRECTORS, COMPANY OFFICERS AND OTHER KEY EMPLOYEES OF THE
COMPANY, INCLUDING EMPLOYEE, INCENTIVE STOCK OPTIONS (THE “ISO”) TO ACQUIRE
SHARES OF THE CAPITAL STOCK OF THE COMPANY IN ACCORDANCE WITH THE TERMS OF THE
ISO PLANS.  THE DATE ON WHICH THE COMPANY GRANTS THE ISO TO EMPLOYEE WILL BE THE
GRANT DATE (THE “ISO GRANT DATE”).  THE STRIKE PRICE FOR THE ISO SHALL BE THE
FAIR MARKET VALUE FOR THE PARTICULAR CLASS OF CAPITAL STOCK OF THE COMPANY
GRANTED TO EMPLOYEE UNDER THE ISO PLANS ON THE ISO GRANT DATE.  THE VESTING
RIGHTS AND BENEFITS FOR EACH ISO GRANTED SHALL VEST IN THE EMPLOYEE NO SLOWER
THAN 1/36TH OF THE TOTAL ISO GRANTED EACH MONTH FOR THE 36 MONTHS IMMEDIATELY
FOLLOWING THE ISO GRANT DATE; AND IN ADDITION SUCH VESTING SHALL BE ACCELERATED
AND IMMEDIATELY VESTED FOR ALL UNVESTED ISO SHARES IN THE EVENT OF A CHANGE OF
CONTROL, OR FOR EARLY TERMINATION WITHOUT CAUSE AS DEFINED IN SECTIONS 7 AND 8,
OR FOR EARLY TERMINATION FOR GOOD REASON AS DEFINED IN SECTION 10.  VESTING WILL
OTHERWISE CEASE UPON TERMINATION OF EMPLOYMENT FROM THE COMPANY BY EMPLOYEE UPON
SUCH TERMINATION DATE.


(I)          EMPLOYEE SHALL RECEIVE AN ISO FOR 579,820 SHARES OF CAPITAL STOCK
OF THE COMPANY WITH AN ISO GRANT DATE EQUAL TO THE ISO PLAN DATE UNDER THE ISO
PLANS.


(II)         EMPLOYEE SHALL RECEIVE AN ADDITIONAL ISO FOR 150,000 SHARES OF
CAPITAL STOCK OF THE COMPANY WITH AN ISO GRANT DATE EQUAL TO THE ISO PLAN DATE
UNDER THE ISO PLANS.


(III)        EMPLOYEE IS AN OFFICER OF THE COMPANY AND SHALL RECEIVE ADDITIONAL
ISO’S GRANTED TO ALL OFFICERS OF THE COMPANY FROM TIME TO TIME BY THE BOARD,
PROPORTIONATE TO EMPLOYEE’S POSITION AS AN OFFICER OF THE COMPANY.

2


--------------------------------------------------------------------------------



(E)           OTHER EQUITY BASED COMPENSATION.  THE COMPANY PLANS TO ESTABLISH
ONE OR MORE RESTRICTED STOCK GRANT PLANS (THE “RESTRICTED STOCK GRANT PLANS”)
FOR COMPANY DIRECTORS AND COMPANY OFFICERS OF THE COMPANY AND WILL USE ITS BEST
EFFORTS TO ESTABLISH THE EFFECTIVENESS OF SUCH RESTRICTED STOCK GRANT PLANS
WITHIN 90 DAYS OF THE COMMENCEMENT DATE (THE “RESTRICTED STOCK GRANT PLAN
DATE”). THE RESTRICTED STOCK GRANT PLANS WILL PROVIDE FOR THE GRANT TO COMPANY
DIRECTORS AND COMPANY OFFICERS OF THE COMPANY, INCLUDING EMPLOYEE, GRANTS OF
RESTRICTED STOCK (THE “RESTRICTED STOCK GRANT”) TO ACQUIRE SHARES OF THE CAPITAL
STOCK OF THE COMPANY IN ACCORDANCE WITH THE TERMS OF THE RESTRICTED STOCK GRANT
PLANS.  THE DATE ON WHICH THE COMPANY GRANTS THE RESTRICTED STOCK GRANT TO
EMPLOYEE WILL BE THE GRANT DATE (THE “RESTRICTED STOCK GRANT DATE”).  THE STRIKE
PRICE FOR THE RESTRICTED STOCK GRANT SHALL BE THE FAIR MARKET VALUE FOR THE
PARTICULAR CLASS OF CAPITAL STOCK OF THE COMPANY GRANTED TO EMPLOYEE UNDER THE
RESTRICTED STOCK GRANT PLANS ON THE RESTRICTED STOCK GRANT DATE.  THE VESTING
RIGHTS AND BENEFITS FOR EACH RESTRICTED STOCK GRANT GRANTED SHALL VEST IN THE
EMPLOYEE IMMEDIATELY ON THE RESTRICTED STOCK GRANT DATE; AND IN ADDITION THE
RESTRICTION ON SUCH RESTRICTED STOCK GRANTS SHALL BE LIFTED TWELVE (12) MONTHS
FOLLOWING THE RESTRICTED STOCK GRANT DATE; AND FURTHER THE LIFTING OF SUCH
RESTRICTIONS SHALL BE ACCELERATED AND IMMEDIATELY LIFTED FOR ALL RESTRICTED
STOCK GRANT SHARES IN THE EVENT OF A CHANGE OF CONTROL, OR FOR EARLY TERMINATION
WITHOUT CAUSE AS DEFINED IN SECTIONS 7 AND 8, OR FOR EARLY TERMINATION FOR GOOD
REASON AS DEFINED IN SECTION 10.


(I)          EMPLOYEE IS AN OFFICER OF THE COMPANY AND SHALL RECEIVE RESTRICTED
STOCK GRANTS GRANTED TO ALL OFFICERS OF THE COMPANY FROM TIME TO TIME BY THE
BOARD, PROPORTIONATE TO EMPLOYEE’S POSITION AS AN OFFICER OF THE COMPANY.


5.             BENEFITS AND FRINGES.


(A)           BENEFITS.  DURING THE TERM, EMPLOYEE SHALL BE ELIGIBLE TO
PARTICIPATE IN THE COMPANY’S STANDARD BENEFITS FOR KEY EXECUTIVES OF THE COMPANY
IN ACCORDANCE WITH THE COMPANY’S POLICIES.


(B)           VACATION.  EMPLOYEE SHALL BE ENTITLED TO FOUR (4) WEEKS OF PAID
VACATION IN EACH CALENDAR YEAR DURING THE TERM IN ACCORDANCE WITH THE COMPANY’S
PRACTICE.  EMPLOYEE SHALL TAKE VACATIONS AT SUCH TIME OR TIMES AS SHALL BE
REASONABLE AS MUTUALLY DETERMINED BY EMPLOYEE AND COMPANY BASED UPON THE CURRENT
DUTIES.


(C)           OTHER. EMPLOYEE SHALL BE ENTITLED TO THE FOLLOWING ACCORDING TO
POLICY AND PRACTICES ESTABLISHED BY COMPANY FROM TIME TO TIME:


(I)          CORPORATE CREDIT CARD


(II)         CELL PHONE


(III)        HIGH SPEED INTERNET


(IV)       LAPTOP COMPUTER

3


--------------------------------------------------------------------------------



(D)           KEY MAN LIFE INSURANCE.  THE COMPANY SHALL CONTINUE TO PAY ALL
PREMIUMS FOR KEY MAN LIFE INSURANCE POLICIES ON EMPLOYEE UNDER NEW OR EXISTING
POLICIES.  THERE IS $1,000,000 FACE AMOUNT OF LIFE INSURANCE WITH THE COMPANY
NAMED AS THE BENEFICIARY, AND THERE IS $1,000,000 FACE AMOUNT OF LIFE INSURANCE
WITH THE SPOUSE OF EMPLOYEE NAMED AS THE BENEFICIARY.


6.             EXPENSES REIMBURSEMENT.  THE COMPANY SHALL REIMBURSE EMPLOYEE FOR
ALL REASONABLE EXPENSES INCURRED BY EMPLOYEE DURING THE TERM IN THE COURSE OF
PERFORMING EMPLOYEE’S DUTIES UNDER THIS AGREEMENT THAT ARE CONSISTENT WITH THE
COMPANY’S POLICIES IN EFFECT FROM TIME TO TIME WITH RESPECT TO TRAVEL,
ENTERTAINMENT AND OTHER BUSINESS EXPENSES, INCLUDING CELLULAR PHONE CHARGES AND
MILEAGE RELATED TO BUSINESS EXPENSES, SUBJECT TO THE COMPANY’S REQUIREMENTS
APPLICABLE GENERALLY WITH RESPECT TO REPORTING AND DOCUMENTATION OF SUCH
EXPENSES.  EXPENSES SHALL BE REIMBURSED IN ACCORDANCE WITH THE COMPANY’S
POLICIES IN EFFECT FROM TIME TO TIME.


7.             TERMINATION BY COMPANY FOR CAUSE.  THE COMPANY SHALL HAVE THE
RIGHT AT ANY TIME TO TERMINATE THE EMPLOYMENT OF EMPLOYEE FOR CAUSE EFFECTIVE
IMMEDIATELY BY DELIVERING TO EMPLOYEE A WRITTEN NOTICE SPECIFYING SUCH CAUSE. 
IF THE COMPANY EXERCISES SUCH RIGHT, IN FULL SETTLEMENT AND DISCHARGE OF THE
COMPANY’S OBLIGATION TO EMPLOYEE, THE COMPANY SHALL MAKE A PAYMENT TO EMPLOYEE
IN A LUMP SUM AMOUNT EQUAL TO ALL COMPENSATION ACCRUED AND UNPAID AS OF THE
TERMINATION DATE AND THE COMPANY’S OBLIGATION UNDER THIS AGREEMENT TO MAKE ANY
FURTHER PAYMENTS TO EMPLOYEE SHALL THEREUPON CEASE AND TERMINATE.  THIS SECTION
7 OF THIS AGREEMENT IN NO WAY LIMITS THE COMPANY’S RIGHT TO TERMINATE EMPLOYEE’S
EMPLOYMENT WITHOUT CAUSE PURSUANT TO SECTION 8 OF THIS AGREEMENT.  AS USED
HEREIN, THE TERM “CAUSE” SHALL BE DEEMED TO EXIST UPON (I) WILLFUL MISCONDUCT OR
GROSS NEGLIGENCE OF EMPLOYEE IN THE PERFORMANCE OF HIS DUTIES AND SERVICES TO
THE COMPANY OR ANY OF ITS SUBSIDIARIES; (II) THE COMMISSION OF A FELONY, WHETHER
OR NOT COMMITTED IN THE COURSE OF PERFORMING SERVICES FOR THE COMPANY OR ANY OF
ITS SUBSIDIARIES; (III) EMPLOYEE’S DELIBERATE DISHONESTY OR BREACH OF FIDUCIARY
DUTY; (IV) THE COMMISSION BY EMPLOYEE IN THE COURSE OF PERFORMING ANY SERVICES
FOR THE COMPANY OR ANY OF ITS SUBSIDIARIES OF EMBEZZLEMENT, THEFT OR ANY OTHER
FRAUDULENT ACT; (V) THE UNAUTHORIZED DISCLOSURE BY EMPLOYEE OF ANY MATERIAL
TRADE SECRET OR MATERIAL CONFIDENTIAL INFORMATION OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES; (VI) THE COMMISSION BY EMPLOYEE OF AN ACT WHICH CONSTITUTES UNFAIR
COMPETITION WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES, INCLUDING, WITHOUT
LIMITATION, INDUCING ANY EMPLOYEE OR CUSTOMER OF THE COMPANY TO BREACH A
CONTRACT WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES; (VII) THE REPEATED REFUSAL
OR FAILURE BY EMPLOYEE TO COMPLY WITH ANY POLICIES OF THE COMPANY OR ANY LAWFUL
DIRECTIVES OF THE BOARD OR THE CHIEF EXECUTIVE OFFICER OF THE COMPANY; OR (VIII)
THE MATERIAL BREACH BY EMPLOYEE OF ANY AGREEMENT TO WHICH THE COMPANY AND
EMPLOYEE ARE PARTIES, WHICH MATERIAL BREACH REMAINS UNCURED BY EMPLOYEE FOR A
PERIOD OF 10 DAYS AFTER THE COMPANY HAS GIVEN EMPLOYEE WRITTEN NOTICE THEREOF.


8.             TERMINATION BY COMPANY WITHOUT CAUSE.  THE COMPANY SHALL HAVE THE
RIGHT AT ANY TIME AND FOR ANY REASON OR FOR NO REASON TO TERMINATE THE
EMPLOYMENT OF EMPLOYEE AND THIS AGREEMENT WITHOUT CAUSE EFFECTIVE IMMEDIATELY
UPON WRITTEN NOTICE TO EMPLOYEE.  UPON TERMINATION OF THIS AGREEMENT PURSUANT TO
THIS SECTION 8, EMPLOYEE SHALL BE ENTITLED TO RECEIVE, (I) AN AMOUNT EQUAL TO
EMPLOYEE’S ANNUAL SALARY ACCRUED AND UNPAID AS OF THE TERMINATION DATE, (II) A
PRO RATED PORTION OF ANY AND ALL PERFORMANCE BONUSES TO WHICH EMPLOYEE WOULD
HAVE BEEN ENTITLED AS IF EMPLOYEE HAD REMAINED EMPLOYED BY COMPANY AND ACHIEVED
ALL GOALS AND

4


--------------------------------------------------------------------------------



OBJECTIVES UNDER SECTION 4(C) FOR THE YEAR AS WELL AS THE QUARTER IN WHICH SUCH
TERMINATION OCCURS, (III) SALARY, PLUS ALL PERFORMANCE BONUSES TO WHICH EMPLOYEE
WOULD HAVE BEEN ENTITLED AS IF EMPLOYEE HAD REMAINED EMPLOYED BY COMPANY AND
ACHIEVED ALL GOALS AND OBJECTIVES UNDER SECTION 4(C) AND ALL BENEFITS FOR A
PERIOD OF SIX (6) MONTHS AFTER THE TERMINATION DATE, AND IF THE COMPANY SHALL
EXERCISE ITS RIGHT TO TERMINATE EMPLOYEE WITHOUT CAUSE WITHIN THE FIRST TWELVE
(12) MONTHS AFTER THE COMMENCEMENT DATE THEN THE COMPANY SHALL EXTEND THE
PROVISIONS OF THIS SUBSECTION (III) FOR AN ADDITIONAL SIX (6) MONTHS MAKING A
TOTAL OF TWELVE (12) MONTHS AFTER THE TERMINATION DATE, AND (IV) CONTINUE TO
PROVIDE EMPLOYEE, AT COMPANY EXPENSE, WITH THE SAME MEDICAL COVERAGE EMPLOYEE
CARRIED WHILE AN ACTIVE EMPLOYEE FOR A PERIOD OF SIX (6) MONTHS AFTER THE
TERMINATION DATE, AND IF THE COMPANY SHALL EXERCISE ITS RIGHT TO TERMINATE
EMPLOYEE WITHOUT CAUSE WITHIN THE FIRST TWELVE (12) MONTHS AFTER THE
COMMENCEMENT DATE THEN THE COMPANY SHALL EXTEND THE PROVISIONS OF THIS
SUBSECTION (IV) FOR AN ADDITIONAL SIX (6) MONTHS MAKING A TOTAL OF TWELVE (12)
MONTHS AFTER THE TERMINATION DATE, AFTER WHICH EMPLOYEE WILL BE ELIGIBLE UNDER
PART 6 OF SUBTITLE B OF TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED (“COBRA”).  ALL OF THE FOREGOING SHALL BE PAYABLE IN
ACCORDANCE WITH THE COMPANY’S THEN EFFECTIVE PAYROLL SCHEDULE APPLICABLE TO
EMPLOYEE.  ALL PAYMENTS UNDER THIS SECTION 8 SHALL BE IN FULL SETTLEMENT AND
DISCHARGE OF THE COMPANY’S OBLIGATION TO EMPLOYEE, AND THE OBLIGATION OF THE
COMPANY TO MAKE SUCH PAYMENTS SHALL BE CONDITIONED UPON THE EXECUTION BY
EMPLOYEE OF A SEPARATION AND RELEASE AGREEMENT IN A FORM SATISFACTORY TO THE
COMPANY.


9.             TERMINATION UPON DEATH OR DISABILITY.  THE COMPANY MAY TERMINATE
THE EMPLOYMENT OF EMPLOYEE AND THIS AGREEMENT EFFECTIVE UPON NOTICE TO EMPLOYEE
(OR HIS HEIRS OR LEGAL REPRESENTATIVES, AS THE CASE MAY BE) IF EMPLOYEE EITHER
DIES OR IS DISABLED.  AS USED HEREIN, THE TERM “DISABLED” SHALL MEAN THE
INABILITY OR FAILURE OF EMPLOYEE TO PERFORM THE ESSENTIAL FUNCTIONS OF THE
POSITION WITH OR WITHOUT REASONABLE ACCOMMODATION AS A RESULT OF A MENTAL OR
PHYSICAL DISABILITY FOR A PERIOD OF NINETY (90) OR MORE DAYS (WHETHER OR NOT
CONSECUTIVE) DURING ANY TWELVE MONTHS, ALL AS DETERMINED IN GOOD FAITH BY THE
BOARD.  UPON TERMINATION OF THIS AGREEMENT PURSUANT TO THIS SECTION 9, EMPLOYEE
(OR HIS HEIRS OR LEGAL REPRESENTATIVES, AS THE CASE MAY BE) SHALL BE ENTITLED TO
RECEIVE, IN FULL SETTLEMENT AND DISCHARGE OF THE COMPANY’S OBLIGATION TO
EMPLOYEE, A LUMP SUM AMOUNT EQUAL TO ALL COMPENSATION ACCRUED AND UNPAID AS OF
THE TERMINATION DATE.


10.           TERMINATION BY EMPLOYEE.


(A)           EMPLOYEE MAY TERMINATE HIS EMPLOYMENT UNDER THIS AGREEMENT AT ANY
TIME UPON THIRTY (30) DAYS NOTICE TO THE COMPANY.  EMPLOYEE, AT THE REQUEST OF
THE COMPANY AND FOR A PERIOD NOT TO EXCEED SUCH THIRTY (30) DAYS AS REQUESTED BY
THE COMPANY, SHALL CONTINUE TO RENDER HIS SERVICES IN ACCORDANCE WITH THIS
AGREEMENT AND SHALL BE PAID HIS REGULAR SALARY PLUS PERFORMANCE BONUSES AND
RECEIVE HIS NORMAL BENEFITS UP TO THE TERMINATION DATE.


(B)           EMPLOYEE MAY TERMINATE HIS EMPLOYMENT WITH THE COMPANY UNDER THIS
AGREEMENT AT ANY TIME FOR GOOD REASON (AS DEFINED BELOW).  UPON TERMINATION OF
THIS AGREEMENT PURSUANT TO THIS SECTION 10(B), EMPLOYEE SHALL BE ENTITLED TO
RECEIVE, (I) AN AMOUNT EQUAL TO EMPLOYEE’S ANNUAL SALARY ACCRUED AND UNPAID AS
OF THE TERMINATION DATE, (II) A PRO RATED PORTION OF ANY AND ALL PERFORMANCE
BONUSES TO WHICH EMPLOYEE WOULD HAVE BEEN ENTITLED AS IF EMPLOYEE HAD REMAINED
EMPLOYED BY COMPANY AND

5


--------------------------------------------------------------------------------



ACHIEVED ALL GOALS AND OBJECTIVES UNDER SECTION 4(C) FOR THE YEAR AS WELL AS THE
QUARTER IN WHICH SUCH TERMINATION OCCURS, (III) SALARY, PLUS ALL PERFORMANCE
BONUSES TO WHICH EMPLOYEE WOULD HAVE BEEN ENTITLED AS IF EMPLOYEE HAD REMAINED
EMPLOYED BY COMPANY AND ACHIEVED ALL GOALS AND OBJECTIVES UNDER SECTION 4(C) AND
ALL BENEFITS FOR A PERIOD OF SIX (6) MONTHS AFTER THE TERMINATION DATE, AND IF
THE EMPLOYEE SHALL EXERCISE HIS RIGHT TO TERMINATE EMPLOYMENT FOR GOOD REASON
WITHIN THE FIRST TWELVE (12) MONTHS AFTER THE COMMENCEMENT DATE THEN THE COMPANY
SHALL EXTEND THE PROVISIONS OF THIS SUBSECTION (III) FOR AN ADDITIONAL SIX (6)
MONTHS MAKING A TOTAL OF TWELVE MONTHS AFTER THE TERMINATION DATE, AND (IV)
CONTINUE TO PROVIDE EMPLOYEE, AT COMPANY EXPENSE, WITH THE SAME MEDICAL COVERAGE
EMPLOYEE CARRIED WHILE AN ACTIVE EMPLOYEE FOR A PERIOD OF SIX (6) MONTHS AFTER
THE TERMINATION DATE, AND IF THE EMPLOYEE SHALL EXERCISE HIS RIGHT TO TERMINATE
EMPLOYMENT FOR GOOD REASON WITHIN THE FIRST TWELVE (12) MONTHS AFTER THE
COMMENCEMENT DATE THEN THE COMPANY SHALL EXTEND THE PROVISIONS OF THIS
SUBSECTION (IV) FOR AN ADDITIONAL SIX (6) MONTHS MAKING A TOTAL OF TWELVE MONTHS
AFTER THE TERMINATION DATE, AFTER WHICH EMPLOYEE WILL BE ELIGIBLE UNDER THE
PROVISIONS OF COBRA.  ALL OF THE FOREGOING SHALL BE PAYABLE IN ACCORDANCE WITH
THE COMPANY’S THEN EFFECTIVE PAYROLL SCHEDULE APPLICABLE TO EMPLOYEE.  THE TERM
“GOOD REASON” MEANS EMPLOYEE’S RESIGNATION AS AN EMPLOYEE OF THE COMPANY AS A
RESULT OF (I) THE COMPANY MATERIALLY VIOLATING ANY OF ITS MATERIAL OBLIGATIONS
TO EMPLOYEE UNDER THIS AGREEMENT OR ANY OTHER AGREEMENT WITH EMPLOYEE, (II)  A
SUBSTANTIAL CHANGE IN EMPLOYEE’S DUTIES TO WHICH EMPLOYEE DOES NOT CONSENT,
(III)  A DECREASE IN EMPLOYEE’S SALARY OR PERFORMANCE BONUSES TO WHICH EMPLOYEE
DOES NOT CONSENT, OR (IV) THE COMPANY FAILING TO ENTER INTO A NEW EMPLOYMENT
AGREEMENT WITH THE EMPLOYEE THIRTY (30) DAYS PRIOR TO THE EXPIRATION OF THIS
AGREEMENT, ON TERMS EQUAL TO OR GREATER THAN THE EXISTING AGREEMENT.  SUCH
TERMINATION FOR GOOD REASON SHALL ONLY BE EFFECTIVE IF EMPLOYEE GIVES THE
COMPANY A MINIMUM OF 30 DAYS’ WRITTEN NOTICE, PROVIDED THAT THE OCCURRENCE OF
SUCH VIOLATION SHALL HAVE OCCURRED WITHIN THE 60 DAYS PRECEDING SUCH NOTICE AND
THAT THE COMPANY SHALL HAVE FAILED TO CURE SUCH VIOLATION WITHIN 30 DAYS AFTER
RECEIPT OF SUCH NOTICE.


11.           COVENANTS OF CONFIDENTIALITY AND NON-COMPETITION.


(A)           DEFINITIONS.  FOR THIS AGREEMENT, THE FOLLOWING TERMS SHALL HAVE
THE MEANINGS SPECIFIED BELOW:


(I)          “PERSON” - ANY INDIVIDUAL, CORPORATION, PARTNERSHIP, ASSOCIATION,
UNINCORPORATED ORGANIZATION OR OTHER ENTITY.


(II)         “TERMINATION DATE” - THE LAST DAY EMPLOYEE IS EMPLOYED BY COMPANY,
WHETHER SEPARATION IS VOLUNTARY OR INVOLUNTARY AND WITH OR WITHOUT CAUSE.


(III)        “CONFIDENTIAL INFORMATION” - INFORMATION RELATING TO COMPANY’S
CUSTOMERS, SUPPLIERS, DISTRIBUTORS, OPERATIONS, FINANCES, AND BUSINESS THAT
DERIVES VALUE FROM NOT BEING GENERALLY KNOWN TO OTHER PERSONS, INCLUDING, BUT
NOT LIMITED TO, TECHNICAL OR NONTECHNICAL DATA, FORMULAS, PATTERNS, COMPILATIONS
(INCLUDING COMPILATIONS OF CUSTOMER INFORMATION), PROGRAMS (INCLUDING COMPUTER
PROGRAMS AND SOFTWARE), DEVICES, METHODS, TECHNIQUES, DRAWINGS, PROCESSES,
FINANCIAL DATA (INCLUDING SALES AND SALES FORECASTS), AND LISTS OF ACTUAL OR
POTENTIAL CUSTOMERS OR

6


--------------------------------------------------------------------------------



SUPPLIERS (INCLUDING IDENTIFYING INFORMATION ABOUT THOSE CUSTOMERS), WITHOUT
REGARD TO FORM AND WHETHER OR NOT REDUCED TO WRITING. CONFIDENTIAL INFORMATION
INCLUDES INFORMATION OWNED OR DISCLOSED TO COMPANY BY THIRD PARTIES THAT COMPANY
TREATS AS OR IS OBLIGATED TO MAINTAIN AS CONFIDENTIAL. CONFIDENTIAL INFORMATION
SUBJECT TO THIS AGREEMENT MAY INCLUDE INFORMATION THAT IS NOT A TRADE SECRET
UNDER APPLICABLE LAW, BUT INFORMATION NOT CONSTITUTING A TRADE SECRET SHALL ONLY
BE TREATED AS CONFIDENTIAL INFORMATION UNDER THIS AGREEMENT FOR A ONE-YEAR
PERIOD AFTER THE TERMINATION DATE.


(IV)       “COMPETING BUSINESS” SHALL MEAN ANY ONE OR MORE OF THE FOLLOWING: (I)
THE COMPANY’S BUSINESS, OR (II) ANY OTHER BUSINESS IN WHICH THE COMPANY OR ITS
SUBSIDIARIES DEVELOPS AN INTENTION, WITH FULL KNOWLEDGE OF EMPLOYEE, TO ENGAGE
ON OR BEFORE THE TERMINATION DATE AND (A) FOR WHICH THE COMPANY OR ITS
SUBSIDIARIES PREPARED AN EXISTING BUSINESS PLAN OR STUDY ON OR BEFORE THE
TERMINATION DATE, OR (B) FOR WHICH THE BOARD COMMISSIONED A BUSINESS PLAN OR
STUDY ON OR BEFORE THE TERMINATION DATE.


(V)        “COMPANY’S BUSINESS” MEANS THE BUSINESS OF DEVELOPING, SELLING,
LEASING, LICENSING, INSTALLING, IMPLEMENTING AND MAINTAINING HARDWARE AND
SOFTWARE PRODUCTS TO AND FOR UTILITIES AND MUNICIPALITIES FOR THE FUNCTIONS THAT
ARE SPECIFICALLY PERFORMED BY THE COMPANY PRODUCTS OF (A) ACUFILE, INTELLIPLANT,
AND UTILIPRICE AS IT RELATES TO TAX AND FIXED ASSET MANAGEMENT, CAPITAL PROJECT
MANAGEMENT, BOOK AND TAX DEPRECIATION, TAX DEFERRAL AND ACCRUAL, WORK ORDER
MANAGEMENT, AND COST OF SERVICE MODELING AND (B) DYNAMIC VIRTUAL METERING (DVM)
AS IT RELATES TO RADIO FREQUENCY BASED AUTOMATIC METER READING, THROUGHOUT THE
TERRITORY.


(VI)       “COMPANY’S PRODUCTS” MEANS THE PRODUCTS OF THE COMPANY RELATED TO THE
COMPANY’S BUSINESS.


(VII)      “TERRITORY” THE TERM “TERRITORY” SHALL MEAN THE WORLDWIDE.


(B)           CONFIDENTIAL INFORMATION.  EMPLOYEE SHALL USE HIS OR HER BEST
EFFORTS TO PROTECT CONFIDENTIAL INFORMATION. AT ALL TIMES, BOTH DURING AND AFTER
EMPLOYEE’S EMPLOYMENT, EMPLOYEE WILL NOT USE, REPRODUCE OR DISCLOSE ANY
CONFIDENTIAL INFORMATION, EXCEPT AS MAY BE NECESSARY IN CONNECTION WITH WORK FOR
COMPANY.


(C)           RETURN OF MATERIALS.  ON THE TERMINATION DATE OR FOR ANY REASON OR
AT ANY TIME AT COMPANY’S REQUEST, EMPLOYEE WILL DELIVER PROMPTLY TO COMPANY ALL
MATERIALS, DOCUMENTS, PLANS, RECORDS, NOTES, OR OTHER PAPERS OR
ELECTRONICALLY-STORED MATERIALS AND ANY COPIES IN EMPLOYEE’S POSSESSION OR
CONTROL RELATING IN ANY WAY TO COMPANY’S BUSINESS, WHICH AT ALL TIMES SHALL BE
THE PROPERTY OF COMPANY.


(D)           DISPARAGEMENT.  EMPLOYEE SHALL NOT AT ANY TIME MAKE FALSE,
MISLEADING OR DISPARAGING STATEMENTS ABOUT THE COMPANY, INCLUDING ITS PRODUCTS,
SERVICES, MANAGEMENT, EMPLOYEES, AND CUSTOMERS.  THE COMPANY SHALL NOT MAKE
FALSE, MISLEADING OR DISPARAGING STATEMENTS ABOUT EMPLOYEE.


(E)           NON-SOLICITATION OF CUSTOMERS.  EMPLOYEE AGREES THAT, FOR A PERIOD
OF TWELVE (12) MONTHS FOLLOWING THE TERMINATION DATE, EMPLOYEE SHALL NOT,
DIRECTLY OR

7


--------------------------------------------------------------------------------



INDIRECTLY, SOLICIT, OR ASSIST IN THE SOLICITATION OF, ANY PERSON WHO IS, OR WAS
DURING THE PERIOD OF EMPLOYEE’S EMPLOYMENT WITH COMPANY, A CUSTOMER OF COMPANY,
INCLUDING ACTIVELY SOUGHT PROSPECTIVE CUSTOMERS, WITH WHOM EMPLOYEE HAD PERSONAL
BUSINESS CONTACT WITH DURING HIS OR HER EMPLOYMENT WITH THE COMPANY.


(F)            NON-SOLICITATION OF EMPLOYEES, CONSULTANTS AND CONTRACTORS. 
EMPLOYEE AGREES THAT, FOR A PERIOD OF TWELVE (12) MONTHS FOLLOWING THE
TERMINATION DATE, EMPLOYEE SHALL NOT, DIRECTLY OR INDIRECTLY, SOLICIT OR INDUCE,
OR ATTEMPT TO SOLICIT OR INDUCE, PERSONS WHO WERE EMPLOYEES, CONSULTANTS OR
INDEPENDENT CONTRACTORS OF THE COMPANY AT THE TIME OF EMPLOYEE’S TERMINATION OF
EMPLOYMENT AND WHO CONTINUE TO BE EMPLOYED OR ENGAGED BY COMPANY, AND WITH WHOM
EMPLOYEE HAD PERSONAL BUSINESS CONTACT WITH DURING HIS OR HER EMPLOYMENT WITH
THE COMPANY, TO LEAVE THEIR EMPLOYMENT OR ENGAGEMENT WITH THE COMPANY.


(G)           COVENANT AGAINST COMPETITION.  EMPLOYEE COVENANTS AND AGREES WITH
THE COMPANY THAT, EXCEPT ON BEHALF OF COMPANY, AT ANY TIME DURING THE PERIOD OF
HIS OR HER EMPLOYMENT WITH COMPANY AND CONTINUING FOR A PERIOD OF TWELVE (12)
MONTHS AFTER THE TERMINATION DATE, EMPLOYEE WILL NOT IN ANY MANNER (OTHER THAN
AS AN EMPLOYEE OF OR AS A CONSULTANT TO COMPANY), DIRECTLY OR BY ASSISTING
OTHERS, ENGAGE IN OR PERFORM ANY OF THE SPECIFIC DUTIES OR ACTIVITIES WHICH
EMPLOYEE PERFORMED FOR COMPANY DURING HIS OR HER EMPLOYMENT FOR ANY COMPETING
BUSINESS IN THE TERRITORY.  EMPLOYEE FURTHER AGREES THAT DURING THE PERIOD OF
HIS OR HER EMPLOYMENT WITH COMPANY AND CONTINUING FOR A PERIOD OF TWELVE (12)
MONTHS AFTER THE TERMINATION DATE, EMPLOYEE WILL NOT OWN OR INVEST IN ANY
COMPETING BUSINESS; EXCEPT THAT EMPLOYEE MAY OWN SECURITIES OF THE COMPANY OR
ACQUIRE EITHER DIRECTLY OR INDIRECTLY AND SOLELY AS AN INVESTMENT, UP TO FIVE
PERCENT (5%) OF THE SECURITIES OF ANY COMPETING BUSINESS ISSUER THAT IS PUBLICLY
TRADED ON ANY UNITED STATES NATIONAL SECURITIES EXCHANGE OR QUOTED ON THE NASDAQ
SYSTEM.


(H)           PRIOR AGREEMENTS.  EMPLOYEE WARRANTS THAT EMPLOYEE IS NOT UNDER
ANY OBLIGATION, CONTRACTUAL OR OTHERWISE, LIMITING OR AFFECTING EMPLOYEE’S
ABILITY OR RIGHT TO RENDER TO COMPANY THE SERVICES FOR WHICH EMPLOYEE HAS BEEN
OR IS BEING HIRED. UPON EXECUTION OF THIS AGREEMENT, EMPLOYEE WILL GIVE COMPANY
A COPY OF ANY AGREEMENT, OR NOTIFY COMPANY IN WRITING OF ANY AGREEMENT IF A
WRITTEN AGREEMENT IS NOT AVAILABLE, WITH A PRIOR EMPLOYER OR OTHER PERSON
PURPORTING TO LIMIT OR AFFECT EMPLOYEE’S ABILITY OR RIGHT TO RENDER TO COMPANY
THE SERVICES FOR WHICH EMPLOYEE HAS BEEN OR IS BEING HIRED, TO SOLICIT CUSTOMERS
OR POTENTIAL CUSTOMERS, OR TO USE ANY TYPE OF INFORMATION.


(I)            FUTURE EMPLOYMENT OPPORTUNITIES.  AT ANY TIME BEFORE, AND FOR SIX
(6) MONTHS AFTER, THE TERMINATION DATE, EMPLOYEE SHALL PROVIDE ANY PROSPECTIVE
COMPANY WITH A COPY OF THIS AGREEMENT, AND UPON ACCEPTING ANY EMPLOYMENT WITH
ANOTHER PERSON, SHALL PROVIDE COMPANY WITH THE EMPLOYER’S NAME AND A DESCRIPTION
OF THE SERVICES EMPLOYEE WILL PROVIDE.


(J)            TOLLING.  IN THE EVENT THE ENFORCEABILITY OF ANY TERMS OF THIS
SECTION 11 ARE CHALLENGED IN A LAWSUIT INSTITUTED DURING THE TERM OR FOR A
PERIOD OF TWELVE (12) MONTHS FOLLOWING THE TERMINATION DATE AND EMPLOYEE IS NOT
ENJOINED FROM BREACHING ANY OF THE PROTECTIVE COVENANTS, THEN IF A COURT OF
COMPETENT JURISDICTION FINDS THAT THE CHALLENGED

8


--------------------------------------------------------------------------------



PROTECTIVE COVENANT IS ENFORCEABLE, THE TIME PERIOD SHALL BE TOLLED DURING THE
PENDENCY OF THE LAWSUIT UNTIL THE DISPUTE IS FINALLY RESOLVED AND ALL PERIODS OF
APPEAL HAVE EXPIRED.


12.           WORK FOR HIRE ACKNOWLEDGMENT; ASSIGNMENT.  EMPLOYEE ACKNOWLEDGES
THAT EMPLOYEE’S WORK ON AND CONTRIBUTIONS TO DOCUMENTS, PROGRAMS, AND OTHER
EXPRESSIONS IN ANY TANGIBLE MEDIUM THAT RELATE TO THE COMPANY’S BUSINESS OR THE
COMPANY’S PRODUCTS (COLLECTIVELY, “WORKS”) SINCE THE DATE OF EMPLOYMENT AND
THEREAFTER THROUGH THE TERMINATION DATE ARE WITHIN THE SCOPE OF EMPLOYEE’S
EMPLOYMENT AND PART OF EMPLOYEE’S DUTIES AND RESPONSIBILITIES. EMPLOYEE’S WORK
ON AND CONTRIBUTIONS TO THE WORKS WILL BE RENDERED AND MADE BY EMPLOYEE FOR, AT
THE INSTIGATION OF, AND UNDER THE OVERALL DIRECTION OF, COMPANY, AND ARE AND AT
ALL TIMES SHALL BE REGARDED, TOGETHER WITH THE WORKS, AS “WORK MADE FOR HIRE” AS
THAT TERM IS USED IN THE UNITED STATES COPYRIGHT LAWS. WITHOUT LIMITING THIS
ACKNOWLEDGMENT, EMPLOYEE ASSIGNS, GRANTS, AND DELIVERS EXCLUSIVELY TO COMPANY
ALL RIGHTS, TITLES, AND INTERESTS IN AND TO ANY WORKS, AND ALL COPIES AND
VERSIONS, INCLUDING ALL COPYRIGHTS AND RENEWALS. EMPLOYEE WILL EXECUTE AND
DELIVER TO COMPANY, ITS SUCCESSORS AND ASSIGNS, ANY ASSIGNMENTS AND DOCUMENTS
COMPANY REQUESTS FOR THE PURPOSE OF ESTABLISHING, EVIDENCING, AND ENFORCING OR
DEFENDING ITS COMPLETE, EXCLUSIVE, PERPETUAL, AND WORLDWIDE OWNERSHIP OF ALL
RIGHTS, TITLES, AND INTERESTS OF EVERY KIND AND NATURE, INCLUDING ALL
COPYRIGHTS, IN AND TO THE WORKS, AND EMPLOYEE CONSTITUTES AND APPOINTS COMPANY
AS HIS OR HER AGENT TO EXECUTE AND DELIVER ANY SUCH ASSIGNMENTS OR DOCUMENTS
EMPLOYEE FAILS OR REFUSES TO EXECUTE AND DELIVER, THIS POWER AND AGENCY BEING
COUPLED WITH AN INTEREST AND BEING IRREVOCABLE.


13.           INVENTIONS, IDEAS AND PATENTS.  EMPLOYEE SHALL DISCLOSE PROMPTLY
TO COMPANY (WHICH SHALL RECEIVE IT IN CONFIDENCE), AND ONLY TO COMPANY, ANY
INVENTION OR IDEA OF EMPLOYEE (DEVELOPED ALONE OR WITH OTHERS) THAT RELATES IN
ANY WAY TO COMPANY’S BUSINESS OR COMPANY’S PRODUCTS OR WAS CONCEIVED OR MADE
BEFORE OR DURING EMPLOYEE’S EMPLOYMENT BY COMPANY OR WITHIN SIX MONTHS OF THE
TERMINATION DATE. EMPLOYEE ASSIGNS TO COMPANY ANY SUCH INVENTION OR IDEA IN ANY
WAY CONNECTED WITH EMPLOYEE’S EMPLOYMENT OR RELATED TO COMPANY’S BUSINESS,
RESEARCH OR DEVELOPMENT, OR DEMONSTRABLY ANTICIPATED RESEARCH OR DEVELOPMENT,
AND WILL COOPERATE WITH COMPANY AND SIGN ALL PAPERS DEEMED NECESSARY BY COMPANY
TO ENABLE IT TO OBTAIN, MAINTAIN, PROTECT AND DEFEND PATENTS COVERING SUCH
INVENTIONS AND IDEAS AND TO CONFIRM COMPANY’S EXCLUSIVE OWNERSHIP OF ALL RIGHTS
IN SUCH INVENTIONS, IDEAS AND PATENTS, AND IRREVOCABLY APPOINTS COMPANY AS ITS
AGENT TO EXECUTE AND DELIVER ANY ASSIGNMENTS OR DOCUMENTS EMPLOYEE FAILS OR
REFUSES TO EXECUTE AND DELIVER PROMPTLY, THIS POWER AND AGENCY BEING COUPLED
WITH AN INTEREST AND BEING IRREVOCABLE. THIS CONSTITUTES COMPANY’S WRITTEN
NOTIFICATION THAT THIS ASSIGNMENT DOES NOT APPLY TO AN INVENTION FOR WHICH NO
EQUIPMENT, SUPPLIES, FACILITY OR TRADE SECRET INFORMATION OF COMPANY WAS USED
AND WHICH WAS DEVELOPED ENTIRELY ON EMPLOYEE’S OWN TIME, UNLESS (A) THE
INVENTION RELATES (I) DIRECTLY TO COMPANY’S BUSINESS, OR (II) TO COMPANY’S
ACTUAL OR DEMONSTRABLY ANTICIPATED RESEARCH OR DEVELOPMENT, OR (B) THE INVENTION
RESULTS FROM ANY WORK PERFORMED BY EMPLOYEE FOR COMPANY.


14.           REPRESENTATIONS AND DISCLOSURES.  EMPLOYEE REPRESENTS AND WARRANTS
THAT HE HAS THE LEGAL CAPACITY TO EXECUTE AND DELIVER THIS AGREEMENT, AND THAT
THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY SUCH PARTY WILL NOT
VIOLATE ANY AGREEMENT MADE BY SUCH PARTY OR TO WHICH SUCH PARTY IS SUBJECT. 
EMPLOYEE REPRESENTS AND WARRANTS THAT THERE ARE NO INVENTIONS OR IDEAS OF WHICH
EMPLOYEE CLAIMS OWNERSHIP AS OF THE DATE OF THIS AGREEMENT OTHER THAN THE
INVENTIONS OR IDEAS DESCRIBED ON APPENDIX A.  IF NO INVENTIONS OR IDEAS ARE
LISTED ON APPENDIX

9


--------------------------------------------------------------------------------



A, EMPLOYEE REPRESENTS THAT THERE ARE NO SUCH INVENTIONS OR IDEAS AT THE TIME OF
SIGNING THIS AGREEMENT.  EMPLOYEE REPRESENTS AND WARRANTS THAT PERFORMANCE OF
ALL THE TERMS OF THIS AGREEMENT WILL NOT BREACH ANY AGREEMENT TO KEEP IN
CONFIDENCE PROPRIETARY INFORMATION ACQUIRED BY EMPLOYEE IN CONFIDENCE OR IN
TRUST PRIOR TO THE EXECUTION OF THIS AGREEMENT.  EMPLOYEE HAS NOT ENTERED INTO,
AND EMPLOYEE AGREES NOT TO ENTER INTO, ANY AGREEMENT EITHER WRITTEN OR ORAL THAT
CONFLICTS OR MIGHT CONFLICT WITH EMPLOYEE’S EMPLOYMENT OR EMPLOYEE’S PERFORMANCE
UNDER THIS AGREEMENT.  EXCEPT AS DESCRIBED ON APPENDIX A, EMPLOYEE IS NOT BOUND
BY ANY AGREEMENT REGARDING CONFIDENTIALITY OR OWNERSHIP OF INTELLECTUAL PROPERTY
WITH ANY PERSON OR ENTITY OTHER THAN THE COMPANY.  EMPLOYEE AGREES NOT TO
DISCLOSE TO THE COMPANY OR USE ON ITS BEHALF ANY CONFIDENTIAL INFORMATION
BELONGING TO OTHERS THAT IS KNOWN TO HAVE BEEN IMPROPERLY ACQUIRED OR ACQUIRED
FROM A PERSON KNOWN TO BE SUBJECT TO A DUTY NOT TO DISCLOSE IT.


15.           CONTINUING EMPLOYMENT UPON A CHANGE OF CONTROL.  UPON THE
OCCURRENCE OF A CHANGE OF CONTROL (AS DEFINED BELOW), THE COMPANY COVENANTS THAT
IT SHALL CAUSE THE ACQUIRING COMPANY TO OFFER EMPLOYEE AN EMPLOYMENT AGREEMENT
CONTAINING (I) AN EMPLOYMENT PERIOD OF NOT LESS THAN ONE (1) YEAR, (II) DUTIES
AND RESPONSIBILITIES CONSISTENT WITH EMPLOYEE’S THEN CURRENT POSITION IN THE
COMPANY AND (III) SUCH OTHER TERMS CONSISTENT WITH AND COMPARABLE TO THE TERMS
SET FORTH IN THIS AGREEMENT, AS AND IF AMENDED, IN ALL MATERIAL RESPECTS,
INCLUDING WITHOUT LIMITATION, COMPENSATION AND BENEFITS.  SUCH EMPLOYMENT
AGREEMENT WILL NOT REQUIRE RELOCATION UNLESS MUTUALLY AGREED UPON BY THE COMPANY
AND EMPLOYEE.  IF THE ACQUIRING COMPANY FAILS TO OFFER EMPLOYEE AN EMPLOYMENT
AGREEMENT CONTAINING SUCH TERMS, THEN EMPLOYEE SHALL BE ENTITLED TO A LUMP SUM
SEVERANCE IN AN AMOUNT NOT LESS THAN EMPLOYEE’S AGGREGATE COMPENSATION
(INCLUDING SALARY, BONUSES, AND COMMISSION, WHETHER OR NOT PAID) FOR THE PRIOR
TWELVE MONTH PERIOD, PLUS THE CONTINUATION OF ALL BENEFITS FOR A PERIOD OF
TWELVE (12) MONTHS AFTER THE TERMINATION DATE.  IF THE ACQUIRING COMPANY
TERMINATES EMPLOYEE’S EMPLOYMENT OR IF EMPLOYEE TERMINATES EMPLOYMENT FOR GOOD
REASON WITHIN ONE (1) YEAR AFTER THE CHANGE OF CONTROL, THEN EMPLOYEE SHALL BE
ENTITLED TO A LUMP SUM SEVERANCE IN AN AMOUNT EQUAL TO THE LUMP SUM SEVERANCE
EMPLOYEE WOULD HAVE RECEIVED IN THE PRIOR SENTENCE, PLUS THE CONTINUATION OF ALL
BENEFITS FOR A PERIOD OF TWELVE (12) MONTHS AFTER THE TERMINATION DATE.  THE
PROVISIONS OF THIS SECTION 15 SHALL BE BINDING UPON AND ENFORCEABLE AGAINST ALL
SUCCESSORS AND ASSIGNS OF THE COMPANY.  A “CHANGE OF CONTROL” SHALL BE DEEMED TO
HAVE OCCURRED AFTER (A) THE SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF
THE COMPANY, WHETHER IN A SINGLE TRANSACTION OR IN A SERIES OF TRANSACTIONS
OCCURRING WITHIN ANY SINGLE 12 MONTH PERIOD, (B) THE SALE BY ONE OR MORE
SHAREHOLDERS OF THE COMPANY, IN A SINGLE TRANSACTION OR IN A SERIES OF
TRANSACTIONS OCCURRING WITHIN ANY SINGLE 12 MONTH PERIOD, OF MORE THAN 50% OF
THE ISSUED AND OUTSTANDING CAPITAL STOCK OF THE COMPANY TO ANY INDIVIDUAL,
CORPORATION, TRUST OR OTHER ENTITY; OR (C) A MERGER, REORGANIZATION, EXCHANGE OF
STOCK OR OTHER SECURITIES, OR OTHER BUSINESS COMBINATION BETWEEN THE COMPANY AND
ANOTHER INDIVIDUAL, CORPORATION, TRUST OR OTHER ENTITY COMPRISED OF A SINGLE
TRANSACTION OR A SERIES OF TRANSACTIONS OCCURRING WITHIN ANY SINGLE 12 MONTH
PERIOD, RESULTING IN ANY INDIVIDUAL, CORPORATION, TRUST OR OTHER ENTITY OWNING
MORE THAN 50% OF THE ISSUED AND OUTSTANDING CAPITAL STOCK OF THE COMPANY.


16.           INTERPRETATION; SEVERABILITY.  RIGHTS AND RESTRICTIONS IN THIS
AGREEMENT MAY BE EXERCISED AND ARE APPLICABLE ONLY TO THE EXTENT THEY DO NOT
VIOLATE ANY APPLICABLE LAWS, AND ARE INTENDED TO BE LIMITED TO THE EXTENT
NECESSARY SO THEY WILL NOT RENDER THIS AGREEMENT ILLEGAL, INVALID OR
UNENFORCEABLE. IF ANY TERM SHALL BE HELD ILLEGAL, INVALID OR UNENFORCEABLE BY A
COURT OF COMPETENT JURISDICTION, THE REMAINING TERMS SHALL REMAIN IN FULL FORCE
AND EFFECT. THIS AGREEMENT

10


--------------------------------------------------------------------------------



DOES NOT IN ANY WAY LIMIT COMPANY’S RIGHTS UNDER THE LAWS OF AGENCY, FIDUCIARY
OBLIGATION, UNFAIR COMPETITION, TRADE SECRET, COPYRIGHT, PATENT, TRADEMARK OR
ANY OTHER APPLICABLE LAW(S), OR UNDER ANY OTHER AGREEMENT OR INSTRUMENT, ALL OF
WHICH ARE IN ADDITION TO RIGHTS UNDER THIS AGREEMENT. THE EXISTENCE OF A CLAIM
BY EMPLOYEE, WHETHER PREDICATED ON THIS AGREEMENT OR OTHERWISE, SHALL NOT
CONSTITUTE A DEFENSE TO COMPANY’S ENFORCEMENT OF THIS AGREEMENT.


17.           REMEDIES FOR BREACH.  EMPLOYEE UNDERSTANDS AND AGREES THAT ANY
BREACH OF THIS AGREEMENT MAY CAUSE THE COMPANY GREAT AND IRREPARABLE HARM AND
THAT IT WOULD BE DIFFICULT OR IMPOSSIBLE TO ESTABLISH THE FULL MONETARY VALUE OF
SUCH DAMAGE. CONSEQUENTLY:


(A)           EMPLOYEE COVENANTS AND AGREES THAT ANY BREACH BY EMPLOYEE OF THE
AGREEMENT DURING EMPLOYEE’S EMPLOYMENT WITH THE COMPANY SHALL BE GROUNDS FOR
DISCIPLINARY ACTIONS UP TO AND INCLUDING DISMISSAL OF EMPLOYEE FOR CAUSE.


(B)           EMPLOYEE FURTHER COVENANTS AND AGREES THAT IN THE EVENT OF ANY
EMPLOYEE BREACH OF THIS AGREEMENT, EMPLOYEE CONSENTS TO THE ENTRY OF APPROPRIATE
PRELIMINARY AND PERMANENT INJUNCTIONS IN A COURT OF APPROPRIATE JURISDICTION,
WITHOUT THE POSTING OF A BOND OR OTHER SECURITY, IN ADDITION TO WHATEVER OTHER
REMEDIES THE COMPANY MAY HAVE. INJUNCTIVE RELIEF IS IN ADDITION TO ANY OTHER
AVAILABLE REMEDY, INCLUDING DAMAGES.


(C)           EMPLOYEE AGREES THAT EMPLOYEE WILL INDEMNIFY AND HOLD THE COMPANY
HARMLESS FROM ANY LOSS, COST, DAMAGE OR EXPENSE (INCLUDING ATTORNEYS’ FEES)
INCURRED BY THE COMPANY ARISING OUT OF EMPLOYEE’S BREACH OF ANY PORTION OF THIS
AGREEMENT, WHETHER OR NOT SUCH BREACH RESULTS IN LITIGATION OR OTHER FORMAL
PROCEEDINGS.


18.           MISCELLANEOUS.


(A)           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN SEVERAL
COUNTERPARTS EACH OF WHICH IS AN ORIGINAL.  THIS AGREEMENT AND ANY COUNTERPART
SO EXECUTED SHALL BE DEEMED TO BE ONE AND THE SAME INSTRUMENT.  IT SHALL NOT BE
NECESSARY IN MAKING PROOF OF THIS AGREEMENT OR ANY COUNTERPART HEREOF TO PRODUCE
OR ACCOUNT FOR ANY OF THE OTHER COUNTERPARTS.


(B)           CONTENTS OF AGREEMENT; PARTIES IN INTEREST, ETC.  THIS AGREEMENT
SETS FORTH THE ENTIRE UNDERSTANDING OF THE PARTIES.  ANY PREVIOUS AGREEMENTS OR
UNDERSTANDINGS BETWEEN THE PARTIES REGARDING THE SUBJECT MATTER HEREOF ARE
MERGED INTO AND SUPERSEDED BY THIS AGREEMENT.  IF THERE ARE ANY INCONSISTENCIES
BETWEEN THE TERMS OF THIS AGREEMENT AND THE COMPANY’S EMPLOYEE HANDBOOK, THIS
AGREEMENT SHALL CONTROL.  ALL REPRESENTATIONS, WARRANTIES, COVENANTS, TERMS,
CONDITIONS AND PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF AND BE ENFORCEABLE BY THE RESPECTIVE HEIRS, LEGAL
REPRESENTATIVES, SUCCESSORS AND PERMITTED ASSIGNS OF THE COMPANY AND EMPLOYEE. 
NEITHER THIS AGREEMENT NOR ANY RIGHTS, INTERESTS OR OBLIGATIONS HEREUNDER MAY BE
ASSIGNED BY ANY PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY
HERETO.


(C)           TEXAS LAW TO GOVERN.  THIS AGREEMENT SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICT OF LAWS.  EACH PARTY IRREVOCABLY (A) CONSENTS TO THE
EXCLUSIVE JURISDICTION AND VENUE OF THE

11


--------------------------------------------------------------------------------



FEDERAL AND STATE COURTS LOCATED IN TARRANT COUNTY, STATE OF TEXAS, IN ANY
ACTION ARISING UNDER OR RELATING TO THIS AGREEMENT, AND (B) WAIVES ANY
JURISDICTIONAL DEFENSES (INCLUDING PERSONAL JURISDICTION AND VENUE) TO ANY SUCH
ACTION.


(D)           SECTION HEADINGS.  THE SECTION HEADINGS HEREIN HAVE BEEN INSERTED
FOR CONVENIENCE OF REFERENCE ONLY AND SHALL IN NO WAY MODIFY OR RESTRICT ANY OF
THE TERMS OR PROVISIONS HEREOF.


(E)           NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS
WHICH ARE REQUIRED OR PERMITTED HEREUNDER SHALL BE SUFFICIENT IF GIVEN IN
WRITING AND DELIVERED PERSONALLY OR BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, BY A NATIONALLY RECOGNIZED OVERNIGHT COURIER SERVICE, OR BY FACSIMILE
TRANSMISSION (WITH A COPY SIMULTANEOUSLY SENT BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID), AS FOLLOWS (OR TO SUCH OTHER ADDRESS AS SHALL BE SET FORTH IN
A NOTICE GIVEN IN THE SAME MANNER):

 

(1)

If to the Company, to:

 

 

 

 

 

Information Intellect, Inc.

 

 

Attention: Robert Lincoln

 

 

 

 

 

477 Madison Avenue

 

 

12th Floor, Suite 1200

 

 

New York, NY 10022

 

 

 

 

(2)

If to Employee, to:

 

 

 

 

 

Mark Hulsizer

 

 

 

 

 

 

 

 

 

 

 

 

 

All such notices shall be deemed to have been received on the date of delivery.


(F)            LOCATION OF EMPLOYMENT.  THE LOCATION OF EMPLOYMENT OF EMPLOYEE
SHALL BE THE STATE OF TEXAS.  THIS AGREEMENT WILL NOT REQUIRE RELOCATION UNLESS
MUTUALLY AGREED UPON BY THE COMPANY AND EMPLOYEE.


(G)           MODIFICATION AND WAIVER.  ANY OF THE TERMS OR CONDITIONS OF THIS
AGREEMENT MAY BE WAIVED IN WRITING AT ANY TIME BY THE PARTY WHICH IS ENTITLED TO
THE BENEFITS THEREOF, AND THIS AGREEMENT MAY BE MODIFIED OR AMENDED AT ANY TIME
BY THE COMPANY AND EMPLOYEE.  NO SUPPLEMENT, MODIFICATION OR AMENDMENT OF THIS
AGREEMENT SHALL BE BINDING UNLESS EXECUTED IN WRITING BY EACH OF THE PARTIES
HERETO.  NO WAIVER OF ANY OF THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED OR
SHALL CONSTITUTE A WAIVER OF ANY OTHER PROVISION HEREOF NOR SHALL SUCH WAIVER
CONSTITUTE A CONTINUING WAIVER.

12


--------------------------------------------------------------------------------



(H)           MEDIATION.  THE COMPANY AND EMPLOYEE SHALL MEDIATE ANY CLAIM OR
CONTROVERSY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY BREACH THEREOF
IF EITHER OF THEM REQUESTS MEDIATION AND GIVES WRITTEN NOTICE TO THE OTHER (THE
“MEDIATION NOTICE”).  ANY NOTICE GIVEN PURSUANT TO THE PRECEDING SENTENCE SHALL
INCLUDE A BRIEF STATEMENT OF THE CLAIM OR CONTROVERSY.  IF THE COMPANY AND
EMPLOYEE DO NOT RESOLVE THE CLAIM OR CONTROVERSY WITHIN FIVE (5) DAYS AFTER THE
DATE OF THE MEDIATION NOTICE, THE COMPANY AND EMPLOYEE SHALL THEN USE REASONABLE
EFFORTS TO AGREE UPON AN INDEPENDENT MEDIATOR.  IF THE COMPANY AND EMPLOYEE DO
NOT AGREE UPON AN INDEPENDENT MEDIATOR WITHIN TEN (10) DAYS AFTER THE DATE OF
THE MEDIATION NOTICE, EITHER PARTY MAY REQUEST THAT JAMS/ENDISPUTE (“JAMS”), OR
A SIMILAR MEDIATION SERVICE OF A SIMILAR NATIONAL SCOPE IF JAMS NO LONGER THEN
EXISTS, APPOINT AN INDEPENDENT MEDIATOR.  THE COMPANY AND EMPLOYEE SHALL SHARE
THE COSTS OF MEDIATION EQUALLY AND SHALL PAY SUCH COSTS IN ADVANCE UPON THE
REQUEST OF THE MEDIATOR OR ANY PARTY.  WITHIN TEN (10) DAYS AFTER SELECTION OF
THE MEDIATOR, THE MEDIATOR SHALL SET THE MEDIATION.  IF THE COMPANY AND EMPLOYEE
DO NOT RESOLVE THE DISPUTE WITHIN THIRTY (30) DAYS AFTER THE DATE OF THE
MEDIATION NOTICE, THE DISPUTE SHALL BE DECIDED BY ARBITRATION AS SET FORTH IN
SECTION 18(I) HEREOF.


(I)            ARBITRATION.  ANY CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY BREACH THEREOF SHALL BE SETTLED BY ARBITRATION IF SUCH
CLAIM OR CONTROVERSY IS NOT SETTLED PURSUANT TO SECTION 18(H) HEREOF.  THE VENUE
FOR ANY SUCH ARBITRATION SHALL BE DALLAS, TEXAS, OR SUCH OTHER LOCATION AS THE
PARTIES MAY MUTUALLY AGREE.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, ALL
ARBITRATION PROCEEDINGS UNDER THIS SECTION 18(I) SHALL BE UNDERTAKEN IN
ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION
ASSOCIATION (THE “AAA”) THEN IN FORCE.  ONLY INDIVIDUALS WHO ARE (I) LAWYERS
ENGAGED FULL-TIME IN THE PRACTICE OF LAW AND (II) ON THE AAA REGISTER OF
ARBITRATORS SHALL BE SELECTED AS AN ARBITRATOR.  THERE SHALL BE ONE ARBITRATOR
WHO SHALL BE CHOSEN IN ACCORDANCE WITH THE RULES OF THE AAA.  WITHIN TWENTY (20)
DAYS OF THE CONCLUSION OF THE ARBITRATION HEARING, THE ARBITRATOR SHALL PREPARE
WRITTEN FINDINGS OF FACT AND CONCLUSIONS OF LAW.  JUDGMENT ON THE WRITTEN AWARD
MAY BE ENTERED AND ENFORCED IN ANY COURT OF COMPETENT JURISDICTION.  IT IS
MUTUALLY AGREED THAT THE WRITTEN DECISION OF THE ARBITRATOR SHALL BE VALID,
BINDING, FINAL AND NON-APPEALABLE; PROVIDED HOWEVER, THAT THE PARTIES HERETO
AGREE THAT THE ARBITRATOR SHALL NOT BE EMPOWERED TO AWARD PUNITIVE DAMAGES
AGAINST ANY PARTY TO SUCH ARBITRATION.  THE ARBITRATOR SHALL REQUIRE THE
NON-PREVAILING PARTY TO PAY THE ARBITRATOR’S FULL FEES AND EXPENSES OR, IF IN
THE ARBITRATOR’S OPINION THERE IS NO PREVAILING PARTY, THE ARBITRATOR’S FEES AND
EXPENSES WILL BE BORNE EQUALLY BY THE PARTIES THERETO.  IN THE EVENT ACTION IS
BROUGHT TO ENFORCE THE PROVISIONS OF THIS AGREEMENT PURSUANT TO THIS SECTION
18(I), THE NON-PREVAILING PARTIES SHALL BE REQUIRED TO PAY THE REASONABLE
ATTORNEYS’ FEES AND EXPENSES OF THE PREVAILING PARTIES, EXCEPT THAT IF IN THE
OPINION OF THE COURT OR ARBITRATOR DECIDING SUCH ACTION THERE IS NO PREVAILING
PARTY, EACH PARTY SHALL PAY ITS OWN ATTORNEYS’ FEES AND EXPENSES.


(J)            ACCELERATION OF COMPANY NOTES HELD BY EMPLOYEE VIA AMENDMENT OF
REPAYMENT TERMS.  EMPLOYEE CURRENTLY IS THE HOLDER OF A NOTE, PAYABLE BY ENERGY
TECHNOLOGY GROUP, INC., A WHOLLY OWNED SUBSIDIARY OF THE COMPANY, IN THE AMOUNT
OF $174,160.35.  SUCH NOTE SHALL BE AMENDED BY EXECUTION OF THE “FIRST AMENDMENT
TO PROMISSORY NOTE” AMENDMENT (THE “AMENDMENT”) IN THE FORM ATTACHED HERETO AS

13


--------------------------------------------------------------------------------



APPENDIX B.  SUCH AMENDMENT SHALL BE EXECUTED OF EVEN DATE AND TIME WITH THIS
AGREEMENT.

I HAVE READ THIS AGREEMENT CAREFULLY.  I ACKNOWLEDGE THAT THIS AGREEMENT
DESCRIBES THE BASIC LEGAL AND ETHICAL RESPONSIBILITIES THAT I AM REQUIRED TO
OBSERVE AS AN EMPLOYEE EXPOSED TO HIGHLY SENSITIVE TECHNOLOGY AND STRATEGIC
INFORMATION.

IN WITNESS WHEREOF, the parties hereto have executed or have caused this
Agreement to be duly executed as of the date first above written.

 

EMPLOYEE

 

 

 

/s/ MARK HULSIZER

 

Name:

Mark Hulsizer

 

 

 

COMPANY

 

 

 

Information Intellect, Inc.

 

 

 

By:

/s/ TOM E. WHEELER

 

 

Name:

Tom E. Wheeler

 

 

Its:

President

 

14


--------------------------------------------------------------------------------